DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment/remarks on September 29, 2021. Claims 1-20 have been amended. Claims 1-20 remain pending. This communication is considered fully responsive and sets forth below.
3.	Claims Objections: in the Response, filed September 29, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.

Allowable Subject Matter
4.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Khoshnevisan et al. (US 2020/0112411) and Yoon (US 2018/0278395) are generally directed to techniques for wireless communication, wherein a user equipment receives a downlink control information (DCI) that includes a transmission configuration indication (TCI) state, determines that the TCI state specifies a 
However, in consideration of the claims amendment with arguments/remarks filed September 29, 2021 and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receiving, from the base station, control information including an indicator associated with at least one DMRS port and a transmission configuration indication (TCI) field;” and “identifying a DMRS port allocated to the terminal based on the configuration information, the indicator and whether at least one codepoint associated with the TCI field corresponds to a plurality of TCI states,” as specified in claim 1.
Similar limitations are included in claim 11.

Similar limitations are included in claim 16.
Dependent claims 2-5, 7-10, 12-15, and 17-20 are also allowable for incorporating the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached on from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473